IN THE SUPREME COURT OF THE STATE OF NEVADA


                  IN THE MATTER OF THE PARENTAL                           No. 83776
                  RIGHTS AS TO J.J.H., A MINOR.

                 JOSHUA ROBERT H.,
                 Appellant,                                              OCT 1 1 2012
                 vs.                                                        Erri A. EVN
                                                                             'UPREME COUR.
                 JULIA L.,
                 Respondent.

                                  ORDER OF REVERSAL AND REMAND
                             This is an appeal from a district court order terminating
                 appellant's parental rights as to his minor child. Fourth Judicial District
                 Court, Elko County; Kriston N. Hill, Judge.'
                             To terminate parental rights, the district court must find clear
                 and convincing evidence that (1) at least one ground of parental fault exists,
                 and (2) termination is in the child's best interest. NRS 128.105(1); In re
                 Terrnination of Parental Rights as to N.J., 116 Nev. 790, 800-01, 8 P.3d 126,
                 1.32-33 (2000). "The primary consideration in any proceeding to terminate
                 parental rights must be whether the best interests of the child will be served
                 by the termination."    NRS 128.105(1).      On appeal, this court reviews
                 questions of law de novo and the district court's factual findings for
                 substantial evidence. In re Parental Rights as to A.L., 130 Nev. 914, 918,
                 337 P.3d 758, 761 (2014).
                             Appellant argues that respondent failed to present adequate
                 evidence at the trial, and thus, failed to demonstrate by clear and
                 convincing evidence that termination of appellant's parental rights was in


                        'Pursuant to NRAP 34(f)(3), we have determined that oral argument
                 is not warranted in this appeal.
 SUPREME COURT
           OF
        NEVADA


( 0)   I947A
                the best interest of the child. We agree. There was no specific evidence
                offered regarding termination being in the child's best interest. Respondent
                merely contended that she could support and care for the child on her own.
                Additionally, the district court's written finding in this regard states only
                that termination is in the child's best interest but offers no support for that
                finding. Because substantial evidence does not support the district court's
                finding that termination of appellant's parental rights is in the child's best
                interest, which is one of two mandatory factors for termination of parental
                rights, we must reverse the district court's order.2 Accordingly, we
                               ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.3



                                         Parraguirre


                                                                                       , Sr.J.
                Herndon

                      2 Because the best interest of the child factor was not established, we
                need not address appellant's arguments regarding parental fault. NRS
                128.105(1). Additionally, in light of our conclusion, we need not reach
                appellant's argument regarding the admission of evidence.

                      Further, while appellant's failure to oppose the termination petition
                in district court limits his arguments on appeal, because respondent held
                the burden to show by clear and convincing evidence that appellant's rights
                should be terminated, and "order[s] terniinating parental rights [are]
                subject to close scrutiny," In re A.L., 130 Nev. at 918, 337 P.3d at 761,
                appellant is not precluded from arguing on appeal that respondent failed to
                meet her burden below.

                      3The   Honorable Mark Gibbons, Senior Justice, participated in the
                decision of this matter under a general order of assignment.
SUPREME COURT
         OF
      NEVADA

                                                       2
(0) 1.147A
                cc:   Hon. Kriston N. Hill, District Judge
                      Ben Gaumond Law Firm, PLLC
                      Hillewaert Law Firm
                      Fourth District Court Clerk




SUPREME COURT
         OF
      NEVADA

                                                     3
(0)   947A